DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/11/2022. The examiner acknowledges the amendments to claims 1, 3-4, 6, and 12. Claims 2 and 13-24 are cancelled. Claims 26-33 are new. Claims 1, 3-12, and 25-33 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 01/11/2022, with respect to the USC 103 rejections of claims 1, 3-12, and 25 have been fully considered and are persuasive.  The USC 103 rejections of claims 1, 3-12, and 25 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-12, and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 26 are allowable because they comprise allowable subject matter comprising a storage reservoir containing a predetermined quantity of reactant, and passively providing reactant through at least one aperture passing through one or more working electrodes, wherein the one or more working electrodes are configured to detect a product of a reaction of the reactant and the enzyme in the reaction area.
The closest prior art of record, US 4680268 A to Clark Jr., teaches a storage reservoir (chamber 6) containing a predetermined quantity of reactant (oxygen), wherein one or more working electrodes (anode 8) are configured to detect a product of a reaction of the reactant and an enzyme in a reaction area [col 6, ln 14-68] (Fig 1). However, Clark Jr. does not teach passively providing the reactant through the at least one aperture passing through the one or more working electrodes, nor would it be obvious to one of ordinary skill in the art to modify the electrode to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791